IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00194-CV

                     IN RE KEITH AND SERENA TINKER



                                 Original Proceeding


                                        ORDER


       This Court has considered the Relators' motion for emergency stay. Because we

find that the trial court is in the best position to hold an evidentiary hearing to determine

the merits of the Relators' contentions, the motion is denied without prejudice for the trial

court to determine in the first instance whether the periods of possession and access of

the children at issue in this proceeding previously ordered by the trial court should be

modified. The Relators' petition for a writ of mandamus remains pending in this Court

with the deadline to file a response by the Real Parties in Interest remaining on August

15, 2017.



                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 28, 2017




In re Keith and Serena Tinker          Page 2